Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/11/21. As directed by the amendment, claims 21, 24, 26, 32-33, and 42-43 have been amended, claims 47-52 have been added, and claims 1-20, 36-41, and 46 have been cancelled.  Thus, claims 21-35, 42-45, and 47-52 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
(1) A mask assembly comprising a nasal cushion, a frame, an air-delivery conduit attachable at a center of a front portion of the frame, and headgear to retain the nasal cushion on the face of the patient, the headgear including (i) a first portion that extends from the frame upwards between a first ear of the patient and a first eye of the patient to a first Y-shaped junction above the first ear of the patient on a first side of a head of the patient when the mask assembly is worn by the patient, the first portion including a first strap that extends from the frame to the first Y-shaped junction and “a first stiffener that is more rigid than the first strap and that extends from the fame to the first Y- shaped junction, the first strap being wider than the first stiffener” (claim 1, ln. 15-17, emphasis added; claim 52, ln. 21-23); and (ii) a second portion that extends from the frame a second stiffener that is more rigid than the second strap and that extends from the fame to the second Y-shaped junction, the second strap being wider than the second stiffener” (claim 1, ln. 22-24; claim 52, ln. 31-33).
	The closest prior art of record is Correa (6,119,694).
	While Correa discloses a mask assembly comprising a nasal cushion, a frame, and air-delivery conduit attachable at a center of a front portion of the frame, and headgear to retain the nasal cushion on a face of the patient, the headgear including: (i) a first portion that extends from the frame upwards between a first ear of the patient and a first eye of the patient to a first Y-shaped junction above the first ear of the patient on a first side of a head of the patient when the mask assembly is worn by the patient, the first portion including a first strap that extends from the frame to the first Y-shaped junction, and (ii) a second portion that extends from the frame upwards between a second ear of the patient and a second eye of the patient to a second Y-shaped junction above the second ear of the patient on a second side of the head of the patient when the mask assembly is worn by the patient, the second portion including a second strap that extends from the frame to the second Y- shaped junction, Correa does not disclose that the first portion and the second portion each have a stiffener that is more rigid than the first and second straps and the extends from the frame to the Y-shaped junctions of the first and second straps, wherein the first and second straps are wider than the stiffeners.  Therefore, as the prior art of record does not disclose all of the claimed limitations, the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785